Title: To Alexander Hamilton from Tobias Lear, 24 February 1792
From: Lear, Tobias
To: Hamilton, Alexander


United States February 24th: 1792
The President of the United States having approved of the Contract made by the Superintendant of the Light House in New Hampshire with Titus Salter for supplying, keeping, lighting and superintending the occasional repairs of that building, it is respectfully returned to the Secretary of the Treasury by
Tobias Lear.Secretary to the Presidentof the United States.
